Citation Nr: 9932420	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for mixed urinary 
incontinence with bilateral paravaginal anatomical defects, 
postoperative Burch procedure with paravaginal repair, 
currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel




INTRODUCTION

The veteran had active service from October 1982 to January 
1994.  In a June 1994 rating action, the RO granted service 
connection for bladder repair, with recurrent urinary tract 
infections and stress incontinence, and assigned a 10 percent 
rating from January 1994.  In a March 1998 rating action, the 
RO granted a temporary total rating of 100 percent under the 
provisions of 38 C.F.R. § 4.30 for mixed urinary incontinence 
with bilateral paravaginal anatomical defects, status 
postoperative Burch procedure with paravaginal repair in 
February and March 1998, with resumption of a 10 percent 
schedular rating beginning April 1, 1998.  The veteran 
appealed the rating, stating that she has permanent residuals 
from the surgery and that she should receive an evaluation in 
excess of 10 percent. 

The Board of Veterans' Appeals (Board) notes that the 
veteran's claim for service connection for mixed urinary 
incontinence with bilateral paravaginal anatomical defects, 
status postoperative burch procedure with paravaginal repair 
originally arose from the Columbia, South Carolina RO.  In 
June 1998, the veteran's file was permanently transferred to 
the Hartford, Connecticut RO.


REMAND

A review of the claims folder reveals that additional 
development is necessary prior to an appellate adjudication 
of this case.  A computer generated document shows that on 
June 6, 1998, the Columbia, South Carolina RO ordered a VA 
genitourinary examination to determine the current severity 
of the veteran's urinary incontinence.  On June 22, 1998, the 
Columbia, South Carolina RO received a letter from the 
veteran stating that she had moved to Connecticut on June 4, 
1998 and that her claims folder should be forwarded to the 
Hartford, Connecticut RO.  The claims folder was transferred 
to the Hartford, Connecticut RO on June 24, 1998.  There is 
no indication in the claims folder as to whether the VA 
genitourinary examination was ever conducted or even 
scheduled.  The Board finds that a VA genitourinary 
examination is necessary to ascertain the current nature and 
severity of the veteran's service-connected mixed urinary 
incontinence with bilateral paravaginal anatomical defects, 
status postoperative burch procedure with paravaginal repair.          

Accordingly, the case is remanded to the RO for the following 
actions:

1.  With any needed assistance from the 
veteran, the RO should request copies of 
up-to-date records of any examination or 
treatment, VA or non-VA, that the veteran 
has received for her service-connected 
urinary disability.  All records so 
received should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA genitourinary examination to 
fully assess the current extent and 
severity of her urinary disability.  The 
claims folder must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner's 
report should set forth in detail all 
current complaints and clinical findings, 
specifically noting the presence and 
frequency of any urinary incontinence, 
obstruction, or leakage and the need for 
the veteran's wearing of absorbent 
materials, as well as any other 
manifestations of the disability.  

3.  The RO should then again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran, she and her 
accredited representative should be 
furnished a supplemental statement of the 
case concerning all additional evidence, 
and they should be given an opportunity 
to respond.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



